DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant argues in section A that Kirouac fails to disclose “a fluid container disposed in a flow path between the first and second extraction unit and the second extraction unit and configured to change a particle interval in the extraction sample extracted from the first extraction unit”.  
Examiner respectfully disagrees.  By containing the droplets that have been sorted by the extraction unit, the interval of the droplets have been changed both upon exiting the extraction unit and being dropped into the container.  Examiner believes that 
It appears that what Applicant is arguing is that Kirouacs container does not return the particle interval to a random state as does the instant invention.  This is only disclosed by Applicant as being achievable by means of the stirring unit (see ¶ [102] of the corresponding PGPub), which Examiner has indicated is allowable if brought into the independent claims.
Applicant’s claimed “container” is the structural equivalent of Kirouac’s container.  Applicant’s “container” itself is not configured to return the particle interval to a random state.  But by virtue of being a “container” it does change “a particle interval” as does Kirouac’s.  Thus the rejection is maintained.
Applicant further argues that Kirouac does not disclose the limitation “wherein the fluid container is fluidly coupled with the first extraction unit and the second extraction unit via the flow path”. Applicant argues that Kirouac’s container is not fluidly coupled with droplet sorter 30 and itself via a flow path. It is not clear to Examiner what Applicant means by “not fluidly coupled with droplet sorter 30 and itself”.  The claim requires the container to be fluidly coupled to with the first and second extraction units.  As previously noted, Kirouac’s single sorter reads on Applicant’s claimed first and second extraction units because Applicant explicitly intends for the claim to read on the first and second extraction unit being selfsame in a particular embodiment.  Kiraouc’s container is fluidly coupled to first and second extraction units in the same way Applicant’s 
The same responses apply mutatis mutandis to Applicants arguments regarding claim 6 and the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kirouac et al. (USPN 6,281,018; “Kirouac”).

Regarding claim 1, Kirouac discloses in figure 2 a particle extraction apparatus (col. 7, lines 31-58) comprising a first extraction unit (30) configured to extract, from a whole sample (12) containing a target particle, an extraction sample (61) containing the target particle (col. 2, lines 3-29) without performing abort processing (col. 8, line 57 through col. 9, line 8), a second extraction unit (30) configured to subject the extraction sample (61) to abort processing and extracting only the target particle (col. 9, lines 12-57) and a fluid container (61) disposed in a flow path between the first extraction unit (30) and the second extraction unit (30) and configured to change a particle interval in the extraction sample (61) extracted from the first extraction unit (61) (col. 7, lines 40-49; “By reclamation container is meant a sorted droplet collection container or store, from which a quantity of extremely pure sorted droplets may be reclaimed for further use (such as reinjection back into the patient, as in the case of chemotherapy treatment, described above), or from which a quantity of less than extremely pure, but having a considerably higher density of desired particles/cells than that of the original container 12, may be retrieved for reprocessing through the cytometer sorting mechanism of the invention.”) wherein the fluid flow container (61) is fluidly coupled to the first extraction unit (30) and the second extraction unit (30) via the flow path (see figure 2, particles exiting unit 30 into container forms a flow path connecting the container to the first and second extraction units).
Examiner notes that the first and second extraction unit is being interpreted as the self-same unit because it is clear from the specification and claim 3 that Applicant intends for the “second extraction unit” to read on either the self-same unit measuring the extraction sample over again or a second unit set up in parallel to the first. See MPEP § 2111; “during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” 

Regarding claim 3, Kirouac discloses the first extraction unit (30) and the second extraction unit (30) are formed as the same member, and after extraction by the first extraction unit, extraction by the second extraction unit is performed (col. 8, line 57 through col. 9, line 57).  


Regarding claim 6, Kirouac discloses in figures 2 a particle extraction method (col. 7, lines 31-58) comprising extracting, from a whole sample (12) containing a target particle, an 6714345.1First Preliminary Amendmentextraction sample (61) containing the target particle (col. 2, lines 3-29) without performing abort processing (col. 8, line 57 through col. 9, line 8), changing a particle interval in the extraction sample (61) (col. 7, lines 40-49; “By reclamation container is meant a sorted droplet collection container or store, from which a quantity of extremely pure sorted droplets may be reclaimed for further use (such as reinjection back into the patient, as in the case of chemotherapy treatment, described above), or from which a quantity of less than extremely pure, but having a considerably higher density of desired particles/cells than that of the original container 12, may be retrieved for reprocessing through the cytometer sorting mechanism of the invention.”), and subjecting the extraction sample (61) having the changed particle interval to abort processing and extracting only the target particle (col. 9, lines 12-57).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kirouac in view of Childers et al. (US 2005/0211557; “Childers”).

Regarding claim 2, Kirouac discloses all the limitations of claim 1 on which this claim depends.
Kirouac discloses pass the extraction sample back through the same extraction unit but is silent to a first and second extraction unit formed as separate members.
Childers teaches in figures 1 it is known to pass a sample through a first particle extraction unit (20A) and then pass the extraction sample through a second particle extraction unit (20B) wherein the first extraction unit (20A) and the second extraction unit (20B) are formed as separate members, and after extraction by the first extraction unit, extraction by the second extraction unit is performed (¶¶ [0031]-[0033]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to embody Kirouac’s apparatus as comprising separate extraction units for the purpose of concentrating and enriching a sample if so desired (¶ [0032]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirouac in view of Ito (US 2014/0299522).

Regarding claim 9, Kirouac discloses in figure 2,  a particle extraction apparatus (col. 7, lines 31-58) comprising a first extraction unit (30) configured to extract, from a whole sample containing a target particle, an extraction sample containing the target particle (col. 2, lines 3-29) without performing abort processing (col. 8, line 57 through col. 9, line 8), a second extraction unit (30) for subjecting the extraction sample to abort processing and extracting only the target particle (col. 9, lines 12-57), and a fluid container (61) disposed in a flow path between the first extraction unit (30) and the second extraction unit (30) and configured to change a particle interval in the extraction sample (61) extracted from the first extraction unit (61) (col. 7, lines 40-49; “By reclamation container is meant a sorted droplet collection container or store, from which a quantity of extremely pure sorted droplets may be reclaimed for further use (such as reinjection back into the patient, as in the case of chemotherapy treatment, described above), or from which a quantity of less than extremely pure, but having a considerably higher density of desired particles/cells than that of the original container 12, may be retrieved for reprocessing through the cytometer sorting mechanism of the invention.”) wherein the fluid flow container (61) is fluidly coupled to the first extraction unit (30) and the second extraction unit (30) via the flow path (see figure 2, particles exiting unit 30 into container forms a flow path connecting the container to the first and second extraction units).
Examiner notes that the first and second extraction unit is being interpreted as the self-same unit because it is clear from the specification and claim 3 that Applicant intends for the “second extraction unit” to read on either the self-same unit measuring the extraction sample over again or a second unit set up in parallel to the first. See MPEP § 2111; “during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” 
 Kirouac discloses that the apparatus is a prior art apparatus and the inventive functionality is achieved by the processor.
Kirouac does not explicitly disclose that the apparatus itself is embodied as a microchip.
However, since this limitation only appears in the preamble, it is arguable how much patentable weight is should be given.  See MPEP §2111.02.
Nevertheless, it is known in the prior art to embody a particle extraction apparatus such as Kirouac’s as a microchip, as taught for example by Ito (figure 1, ¶¶ [0060]-[0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to embody Kirouac’s particle extraction apparatus as a microchip as taught by Ito for the purpose of making the device capable of analyzing small fluid volumes.
Furthermore, courts have ruled that the miniaturization of prior art devices is within the purview of one having ordinary skill in the art unless a new and unexpected result is obtained. See MPEP § 2144.04(IV)(A).

Allowable Subject Matter
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863